Title: From George Washington to Thomas Sim Lee, 9 December 1792
From: Washington, George
To: Lee, Thomas Sim



Dr Sir,
Phila. Decr 9th 1792

I have to acknowledge the Receipt of your Excellency’s letter of the 1st Inst. recommending Mr Benj’n Harwood to be Loan Officer for the U.S. in Maryland, and to express the satisfaction which I always feel in finding respectable & dignified Characters united in testifying to the merits & ability of those Candidates for office where I have not had an opportunity of being personally acquainted with their merits or pretensions. I have the honor to be with great esteem Your Excellency’s Most Obedt Set.
